Citation Nr: 1137815	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  06-07 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial compensable rating for bilateral plantar fasciitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran had active service from August 1982 to August 2004.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2004 rating decision of a Department of Veterans Appeals (VA) Regional Office (RO) that granted service connection for bilateral plantar fasciitis and assigned a 0 percent rating, effective September 1, 2004.  In December 2007 and August 2009, the Board remanded the claim for additional development.

In August 2008, the Veteran testified at a travel board hearing before a Veterans Law Judge that is no longer employed by the Board.  The law requires that a Veterans Law Judge that conducts a hearing on appeal must participate in a decision made on appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.7007 (2011).  Therefore, in August 2011, the Veteran was asked if he wanted to appear at another hearing.  He was informed by letter than if he did not respond, the Board would assume that he did not want another hearing and would proceed with adjudication of his claim.  38 C.F.R. § 20.717 (2011).  The Veteran did not respond to that letter, and no further action concerning a Board hearing need be taken. 


FINDING OF FACT

The Veteran's bilateral plantar fasciitis is not shown to be manifested by arthritis, limitation of motion of the feet, atrophy of the musculature, disturbed circulation, weakness, anterior metatarsalgia, or otherwise moderate disability of the feet.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.27, 4.40-4.46, 4.59, 4.71a, Diagnostic Codes 5099-5020, 5277, 5279, 5284 (2010).
REASONS AND BASES FOR FINDING AND CONCLUSION

Ratings for service-connected disabilities are determined by comparing the symptoms the Veteran is presently experiencing with criteria set forth in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).  Also, when making determinations as to the appropriate rating to be assigned, VA must take into account the Veteran's entire medical history and circumstances.  38 C.F.R. § 4.1 (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses, proportionate to the severity of these several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  After consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010). 

While the Veteran's entire history is reviewed when making a disability determination, where entitlement to compensation has already been established, and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  38 C.F.R. § 4.1 (2010); Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

In addition, in evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement and weakness.  38 C.F.R. §§ 4.4, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The Veteran has been diagnosed with bilateral plantar fasciitis.  Plantar fasciitis is an unlisted disorder that has been rated by analogy under Diagnostic Codes 5099-5020.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2010).  Diagnostic Code 5099 refers to an unlisted disability of the musculoskeletal system.  Diagnostic Code 5020 pertains to synovitis and is rated on limitation of motion of affected parts as degenerative arthritis under Diagnostic Code 5003.  Because of the nature of the Veteran's disability, the Board finds that the rating criteria applied by the RO are appropriate.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992); 38 C.F.R. §§ 4.20, 4.21 (2010).  The Board finds that the Veteran's disability can also be rated under Diagnostic Code 5277, which pertains to bilateral weak foot; Diagnostic Code 5279, which pertains to anterior metatarsalgia, unilateral or bilateral; or Diagnostic Code 5284, which pertains to other foot injuries.  The Board can identify no more appropriate diagnostic codes and the Veteran has not identified any.  Butts v. Brown, 5 Vet. App. 532 (1993).  Accordingly, the Board will proceed with an analysis of the Veteran's disability under these diagnostic codes. 

The Veteran's bilateral plantar fasciitis has been rated under Diagnostic Code 5020, which instructs to rate on limitation of motion of the affected parts as degenerative arthritis under Diagnostic Code 5003.  Diagnostic Code 5003, instructs the adjudicator to rate disabilities based on the degree of limitation of motion under the appropriate Diagnostic Codes.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  A 20 percent rating is warranted if, in addition, the arthritis is characterized by occasional incapacitating exacerbation.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  

Diagnostic Code 5277, which contemplates bilateral weak foot, provides a 10 percent rating for a symptomatic condition secondary to many constitutional conditions, characterized by atrophy of the musculature, disturbed circulation, and weakness.  The underlying condition is to be rated.  38 C.F.R. § 4.71a, Diagnostic Code 5277 (2010).  

Diagnostic Code 5279 provides a 10 percent evaluation for anterior metatarsalgia (Morton's disease), unilateral or bilateral.  38 C.F.R. § 4.71a, Diagnostic Code 5279 (2010).

Under Diagnostic Code 5284, for other disabilities of the foot, a 10 percent rating is assigned for a moderate disability of the foot, 20 percent for a moderately severe disability of the foot, and 30 percent for a severe disability of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2010).  Actual loss of use of a foot is to be rated 40 percent, as provided by Diagnostic Code 5167.  38 C.F.R. § 4.71a, Diagnostic Code 5167 (2010). 

Terms such as mild, slight, moderate, and severe, are not defined in VA regulations, and the Board must arrive at an equitable and just decision after having evaluated the evidence.  38 C.F.R. § 4.6 (2010). 

On VA examination in July 2004, the Veteran complained that he had pain, weakness, stiffness, and fatigue in the feet both at rest and while standing or walking.  He reported that the functional impairment was pain in both feet with prolonged standing and jogging and stated that his foot disability did not result in any time lost from work.  Examination of the feet revealed no tenderness, weakness, edema, atrophy, or disturbed circulation.  There was no evidence of pes planus, nor did the Veteran have any limitation with standing and walking.  He also did not require any type of support with his shoes.  The examiner diagnosed the Veteran with plantar fasciitis and noted that there were no objective factors of his disability.  

At a February 2006 VA examination, the Veteran maintained that he had burning, tingling, and pain in the arches of his feet, and numbness in his heels.  He stated that his major problem was cramping in both feet that was worse on the left side.  He reported that his toes pulled down, and he felt numbness.  He complained that the cramping also occurred in the calves and hands.  He stated that he had feet that were "restless," and the examiner noted that the Veteran may have been diagnosed with restless foot syndrome at some point.  The examiner also noted that VA had prescribed the Veteran another pair of custom-molded orthosis due to the success of the orthosis he had been treated with in service.  Examination revealed that pulses were 3+ and that skin was within normal limits for color, temperature, texture, and hair growth.  There were no calluses, focal lesions, or palpable tenderness.  Sensation was normal, and muscle strength was 4.  There was evidence of mild palpable tenderness at the fascial insertion of both heels, but structurally, the arches, forefoot, and forefoot to rearfoot alignment position were all well within normal limits.  There was no restriction in the range of motion.  An x-ray indicated normal alignment, calcaneal pitch, and talonavicular joints.  There was a small fascial spur on the left heel.  The examiner diagnosed the Veteran with plantar fasciitis and noted that the Veteran's nighttime pain was somewhat unusual for plantar fasciitis, particularly the fidgety, restless legs and cramping of the hands.  The Veteran reported discomfort when working as a stocker and shipping clerk receiver, but he was able to stand and continue working a full day on his feet.  It was also noted that he had not been off from work by history.  The examiner also reported that although the Veteran claimed subjective discomfort, his standing and walking appeared to be normal.  

On VA examination in December 2009, the Veteran stated that his feet burned all the time.  He reported that the pain was usually a 4/10 in severity during the day and by the end of his working day but that his pain would increase to 8/10 in severity at night.  Based on the Veteran's history and running the examiner's finger along the Veteran's foot, the pain, burning, and tingling occurred about the edges of the Veteran's feet, over the tips of the toes, along the sides of the feet and posterior heel, and over the tops of the toes.  The heel itself was not involved on the plantar or through the arch area.  The Veteran maintained that it was a burning pain and denied any problems with pulling, sharp pains, or stretching on the plantar by the heels.  Examination revealed that pulses were 3+ and that skin was within normal limits for color, temperature, texture, and hair growth.  The Veteran had protective sensation to neurological examination.  There were no focal lesions.  Muscle strength was 5, and alignment position development was within normal limits.  There was no palpable pain at the fascial insertion of either foot or along the plantar arches to palpation.  A December 2009 x-ray indicated no gross osseous abnormality.  The examiner found that the Veteran did not have any of the symptoms of plantar fasciitis and did not describe any pains consistent with plantar fasciitis.  The examiner opined that the Veteran instead had peripheral neuropathy signs and symptoms.  The examiner also noted that corrective devices were not utilized or needed and that the Veteran worked as a respiratory therapist every day but with pain by his description.  

Post-service VA and private medical records dated from February 2004 to July 2006 show that the Veteran received intermittent treatment for bilateral plantar fasciitis.  He experienced symptoms such as bilateral heel pain, leg cramping at night, pain in the arches of his feet, and burning, numbness, and cramps in his feet.  He was prescribed insoles for his shoes.  

When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  However, the Board notes that this case involves disabilities of the feet and not limitation of motion of a joint.  Additionally, the evidence does not indicate that the Veteran has any limitation of motion of his feet.  Therefore, the Board finds that an initial compensable rating for bilateral plantar fasciitis is not warranted under Diagnostic Code 5003.  

With respect to Diagnostic Code 5277, which contemplates bilateral weak foot, the Board finds that the evidence does not show that the Veteran's feet exhibit any disturbed circulation.  The July 2004 VA examination specifically found no disturbed circulation on examination.  Although the Veteran complained of weakness in the feet at the same July 2004 examination, there was no objective evidence of weakness found on examination.  As for atrophy of the musculature, even though his muscle strength was found to be 4 on VA examination in February 2006, there is no indication that the Veteran's muscles were atrophied.  Indeed, at his most recent VA examination in December 2009, the Veteran's muscle strength was found to be 5.  In every instance where the schedule does not provide a 0 percent rating for a diagnostic code, a 0 percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31 (2010).  In this case, the Veteran's bilateral plantar fasciitis does not meet the requirements for a compensable rating under Diagnostic Code 5277.  Therefore, a 0 percent rating under this Diagnostic Code is appropriate, and an initial compensable rating under Diagnostic Code 5277 is not warranted.  38 C.F.R. § 4.71a (2010).

To the extent to which Diagnostic Code 5279 applies, the Veteran has not been diagnosed with any anterior metatarsalgia or Morton's disease.  Metatarsalgia is defined as pain and tenderness in the metatarsal region of the feet.  Dorland's Illustrated Medical Dictionary at 806 (26th ed. 1981).  Significantly, the Veteran's reported foot pain has mostly been in his arches or near his heels.  He reported and was found to have some pain, burning, and tingling over the tips and tops of the toes at his December 2009 VA examination, but there has been no evidence of pain in the Veteran's metatarsal regions of either feet.  Therefore, the Board finds that an initial compensable rating under Diagnostic Code 5279 is not warranted.  

In considering the potential application of Diagnostic Code 5284, the Board finds that the July 2004, February 2006, and December 2009 VA examination reports present no findings demonstrating a moderate disability of the feet.  The findings discussed above, even expressly accounting for functional deficits, do not expressly or implicitly characterize the clinical severity of the Veteran's service-connected foot disability as moderate, nor does any other aspect of the VA examination reports otherwise show such severity of disability of the feet.  Although the Veteran has made subjective complaints regarding his feet that included pain, weakness, stiffness, and fatigue, he has been found to have no functional limitations on standing or walking.  He has not had any restriction of motion due to his plantar fasciitis, and x-rays have revealed no structural deformity or misalignment.  On objective examination, the Veteran has been found to have, at most, mild palpable tenderness at the fascial insertion of both heels and in the arches.  He was prescribed insoles for his shoes in February 2006, but other than during that period of time, he has not required the use of any corrective devices or support for his shoes.  Thus, the Board does not find that the Veteran's plantar fasciitis rises to the level of a moderate foot disability, and an initial compensable rating under Diagnostic Code 5284 is not warranted.  38 C.F.R. § 4.71a (2010).

In passing, the Board notes that Diagnostic Code 5167 is not for application as there is no suggestion that the Veteran has lost all use of either foot.  38 C.F.R. § 4.71a (2010).

The Board observes that the Veteran has suffered from symptoms related to ankle disabilities.  However, as previously mentioned, this case involves disabilities of the feet.  Any limitation of motion relating to the ankles or any other symptoms related to ankle disabilities would not be applicable to the Veteran's plantar fasciitis.  Moreover, the Veteran is already separately service-connected for right ankle tendonitis, which is assigned a 10 percent rating and is not included in the disability currently on appeal.  In any event, the Board has considered all potentially applicable Diagnostic Codes and finds that under the circumstances of this case, any potential confusion regarding the partitioning of the Veteran's foot disability for rating purposes does not impact the ratings warranted in this decision since no increased disability rating is warranted for the disability on appeal under any potentially applicable Diagnostic Code.  

The medical evidence of record also shows that the Veteran has peripheral neuropathy in the feet, which is demonstrated by symptoms of cramps, burning, numbness, and tingling.  However, the Board notes that the Veteran filed a claim of entitlement to service connection for peripheral neuropathy in March 2010, which has been denied by the RO in an unappealed August 2010 rating decision.  Thus, any neurological symptoms that the Veteran has experienced in his feet have already been separately contemplated in his claim of service connection for peripheral neuropathy and are not applicable in the instant appeal.  In any event, for the purposes of this decision, the Board has taken care to not distinguish between manifestations of service-connected and nonservice-connected foot disability in the absence of medical evidence which clearly does so.  Mittleider v. West, 11 Vet. App. 181 (1998).  

The Board acknowledges the Veteran's contentions regarding the symptomatology he experiences associated with his foot disability on appeal.  The Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, as a lay person, he is not competent to offer opinions on medical issues such as the clinical severity of a disability as measured through diagnostic indicators.  Espiritu v. Derwinski, 2 Vet. App. 482 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).  The clinical evidence for review indicates that the Veteran does not meet the schedular criteria for any higher evaluation for the foot disability on appeal.  As the preponderance of the evidence is against the claim for an initial compensable rating for bilateral plantar fasciitis, the appeal must be denied.  38 U.S.C.A. § 5107(b) (West 2002). 

Lastly, a determination of whether a claimant is entitled to an extraschedular rating is a three-step inquiry.  First, the Board must determine if the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  To do that, the Board or the RO must determine if the criteria found in the rating schedule reasonably describe the claimant's disability level and symptomatology.  If that is the case, the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral for extraschedular consideration is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's exceptional disability picture exhibits other related factors, such as marked interference with employment and frequent periods of hospitalization.  If the Board determines that the schedular rating does not contemplate the claimant's level of disability and symptomatology, and the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred for completion of the third step to determine whether, to accord justice, an extraschedular rating must be assigned.  38 C.F.R. § 3.321(b) (2010); Thun v. Peake, 22 Vet. App. 111 (2008). 

In this instance, the Veteran's service-connected symptomatology of the feet is accounted for in the Diagnostic Codes discussed above, including 5020, 5277, 5279, and 5284.  The Board finds a 0 percent disability rating adequately addresses the Veteran's symptoms of bilateral plantar fasciitis.  Therefore, the Board finds that the Diagnostic Code and schedular criteria applied for the Veteran's service-connected disability adequately describe the current disability level and symptomatology.  In any event, there is no demonstration of marked interference with employment or frequent periods of hospitalization in this case.  Therefore, a referral for an extraschedular rating is not warranted. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim for a compensable rating for bilateral plantar fasciitis, and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist 

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in July 2004.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the September 2010 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

An initial compensable rating for bilateral plantar fasciitis is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


